Hodges, J.
It appearing from the record that no final' judgment was rendered in this case, the writ of error is dismissed. ' Jones v. Martens-Turner Co., 106 Ga. 267 (32 S. E. 137); Civil Code, § 6138.

Writ of error dismissed.

Motion to dismiss writ of error.
This was a proceeding under sections 6068 and 6069 of the Civil Code of 1910, in which the judge ordered the sale of perishable property on which the sheriff had levied in a hail-trover proceeding, and which had not been replevied. The exceptions were to this order.
Hendricks, Mills & Hendricks, for plaintiffs in error.
J. P. Knight, William Story, contra.